Citation Nr: 1124758	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  07-15 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran's case was previously before the Board.  In July 2008, March 2009, and June 2010, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development. The case has been returned to the Board for further appellate review.

The Board notes that in March 2008, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is associated with the claims file.

As noted in the June 2010 Board Remand, in February 2008, the Veteran's VA treating psychiatrist submitted a statement relative to her PTSD claim.  In that statement, the physician opined that the Veteran is unemployable due to her psychiatric disability.  Thus, the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Credible and competent lay evidence establishes that the Veteran witnessed an accident in service involving a friend, during which the friend was a pedestrian and was struck by a moving automobile and severely injured.

2.  Competent medical evidence links the Veteran's in-service stressor with current symptoms and diagnosis of PTSD.

3.  The Veteran's bilateral hearing loss did not manifest until many years following her period of active service, is not shown to be otherwise related to service, and cannot be presumed related to service.  

4.  There is no competent evidence to show that the Veteran's tinnitus is causally connected to her period of active service, including due to noise exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Bilateral hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  Bilateral tinnitus was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As an initial matter, the Board observes that VA fulfilled its duties to notify and assist the Veteran.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.

With regard to the Veteran's PTSD claim, the Board is granting the benefit sought by the Veteran on appeal.  As such, a discussion of whether VA's duties to notify and assist the Veteran as to this claim is unnecessary.

With regard to the Veteran's claims to establish service connection for bilateral hearing loss and tinnitus, in December 2004 and April 2005, prior to the rating decision under appeal, VA sent the Veteran a letter informing her of the evidence necessary to establish service connection.  She was notified of what was necessary to establish her claim, what evidence she was expected to provide, and what VA would obtain on her behalf.  By way of a March 2006 letter, she was also notified of the type of evidence necessary to establish an effective date and a disability rating.  Although not all requisite notice was provided prior to the rating decision at issue, the Veteran was provided sufficient time to respond and the matter was readjudicated, most recently via the March 2011 Supplemental Statement of the Case (SSOC).  The letters provided have satisfied VA's notice requirement.  
38 C.F.R. § 3.159(b)(1) (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in substantiating her claims under 38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, her service treatment records, post service VA treatment records, and Social Security Administration records have been associated with the claims folder.  The Veteran's December 2008 VA audiological examination and July 2010 addendum are also in the claims folder and were reviewed by the Board.  The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to her claims.  

The Veteran was also afforded a Board videoconference hearing in June 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2010) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned AVLJ discussed the necessary evidentiary requirements and potential helpful evidence with the Veteran.  In fact, the Veteran was able to provide pertinent evidence as to her claims, which was considered in this decision.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conduct of the hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she has actual knowledge of the elements necessary to substantiate her claims for VA benefits.  As such, the Board finds that, consistent with Bryant, the undersigned Acting VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record.

VA has met its duties to notify and assist the Veteran.

Service Connection

The Veteran is seeking to establish service connection for bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD).  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third elements may be established by showing continuity of symptomology.  38 C.F.R. § 3.303(b).

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 
21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

PTSD

The Veteran contends that she has PTSD as a result of stressful events experienced during her period of service.  In particular, she reported seeing  a fellow soldier named M.D. struck by a car with no lights.  M.D. was reported to have "flown so high in the air after the impact" that there was "blood all over the street" and tourniquets were required as they waited for two hours for an ambulance.  
See January 2005 VA Form 21-4138.  Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board observes that the Veteran consistently reported this in-service stressor over the course of many years both in statements to VA, in hearing testimony before the Board, and in statements to her healthcare providers as documented in the medical records.  And, the first time she is shown to have reported this in the record is found in a medical record more than four years prior to her August 2004 initial claim for service connection for PTSD.  See December 2000 VA Mental Health Primary Therapist progress note.  She also reported seeing a friend hit by a car in service to her treating physicians, as is seen in July 2001 and June 2005 medical report.  And, the Veteran told a consistent story under oath at the March 2008 Board videoconference hearing.  See hearing transcript at page 11.  Essentially the Veteran reports having been at an Enlisted Club on base one evening and was walking home with two fellow soldiers.  As they crossed the street, one of her fellow soldiers, M.D. lagged one step behind the other two.  A car without lights on apparently approached and struck M.D.  M.D. was reported to have suffered severe injuries as a result and the Veteran recalls a lot of blood on the street.

In February 2006, the third soldier, R.S., submitted a written statement in support of the Veteran's claim.  In the statement, R.S. recalled as follows: 

 "In 1972, one evening three of us, [the Veteran and M.D.], and myself walked to the Enlisted Club.  When we left the club it was dark and we crossed the street to head back to our barracks.  [The Veteran] and I ran across the lanes of traffic.  [M.D.] was one step behind us and was wearing dark clothes; she was hit by a car and was badly injured.  [The Veteran] was very shook up, crying uncontrollably, and said she even felt faint after what we had both witnessed. ...[M.D.] had 2 broken legs, and a head injury and was hospitalized for many weeks."

Thus, the fellow soldier's statement corroborates the Veteran's account of having witnessed a fellow soldier struck by a car and seriously injured.

The Board remanded the Veteran's claim in July 2008, March 2009, and June 2010 with instructions to verify the Veteran's claimed in-service stressor.  Each of these three times, the RO/AMC was insufficient in its development under the remand orders.  Most recently, for instance,  the DPRIS response noted that there was no information regarding M.D.'s death, when in fact, no one is reported to have died in this incident.  Also, an inquiry to the Womack Army Medical Center for information as to treatment of [M.D.] was returned with a notation that the Veteran is not in their system.  At no time was it claimed that the Veteran was treated at that facility, yet the RO/AMC failed to follow up.  At this stage in the Veteran's appeal, following three Board remands all inadequately completed, the Board is not inclined to remand a fourth time.  Rather, the Board accepts the Veteran's years of consistent reports of her in-service stressor, which are corroborated by R.S.'s February 2006 lay statement.  The Board concedes that the Veteran's claimed in-service stressor did in fact occur.  The question becomes whether there exists in the record medical evidence diagnosing the condition; and a link, established by medical evidence, between current symptoms and the in-service stressor, such that service connection is warranted under 38 C.F.R. § 3.304(f).

A review of the record reveals that for years, the Veteran has treated for symptoms of PTSD and depression.  In April 2006, the Veteran's therapist from the Veterans Resource Center submitted a comprehensive report summarizing the Veteran's in-service stressor, and her current symptoms, including insomnia, antisocial and reclusive behavior, irascible and explosive anger, hypervigilence, and intrusive thoughts, flashbacks, and nightmares.  The therapist concluding by confirming the Veteran's diagnosis as PTSD in accordance with the Diagnostic Statistical Manual of Mental Disorders - IV (DSM-IV).  More recently, in April 2011, the Veteran's VA psychiatrist from the Jesse Brown VA Medical Center submitted a statement as follows:  The Veteran "has been in treatment with me since 2005 for PTSD service related.  She presents with mood instability, nightmares of trauma, hypervigilence, difficulties with close relationships, easy irritability and past [history of alcohol dependence] (now in full remission).  She had no psych [history] prior to admission into the service.  Her symptoms are clearly related to the hit and run car accident trauma she experienced in the service.  She clearly has service related PTSD."

Thus, the Veteran's claims folder includes a diagnosis under DSM-IV of PTSD,  coupled with a confirmed in-service stressor, and a competent medical opinion showing a causal connection between the two.  Thus, service connection for PTSD is warranted under 38 C.F.R. § 3.304(f).  The Veteran's appeal is granted as to her claim for entitlement to service connection for PTSD.

Hearing Loss

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 CFR § 3.385 (2010).  The Board recognizes the existence of a current bilateral hearing loss disability in this case.  At the time of the December 2008 VA examination, pure tone thresholds met the requirements of 38 CFR § 3.385 (2010).  The question in this case is the etiology of this disability.

The Veteran's service treatment records were reviewed in full.  Her hearing was within normal limits at the time of her March 1971 and October 1972 entrance and separation examinations.  At the time of her Board hearing, the Veteran by way of her representative argued that fluctuations in her hearing in between the time of entrance and separation from service is indicative of in-service noise impacting her hearing.  Thus, the main argument in this case is that the current hearing loss disability was caused by in-service noise exposure.

The clinical records since the Veteran's discharge from active duty in 1972 are largely negative as to treatment for hearing loss, thus there is no suggestion in the outpatient clinical records as to a cause for the current disability.  In August 2006, she was seen in a VA audiology clinic, and she reported in-service noise exposure, but there was no assessment as to whether she had hearing loss due to that noise exposure.  

The Veteran was afforded a VA examination in December 2008.  The examiner tested the Veteran's hearing and noted the entrance, separation, and post-service August 2006 findings.  Based upon this, the examiner concluded that "[g]iven that scientific evidence has shown that noise induced hearing loss occurs at the time of noise exposure and does not progress except for the natural [aging] process once exposure to the noise (i.e. leaving the service) has ceased, and that the [V]eteran had hearing sensitivity within normal limits at separation, it is less likely that her hearing loss is service connected."  As noted in the June 2010 Board remand, the examiner failed to recognize in-service fluctuations in hearing levels, or to otherwise indicate a review of the service treatment records.  For this reason, the Board remanded the issue for an addendum opinion.

In July 2010, the VA examiner issued an addendum, in which it is noted that the claims file was reviewed.  The examiner again noted that entrance and separation examinations showed normal hearing, and that there was no mention of hearing on any of the service treatment records.  The  examiner also noted that hearing loss was not mentioned on the 1980 or 2004 claim, but that in August 1995 pain was reported in the right ear.  In a January 1996 note, "HEENT" was noted as normal, and in a June 2006 clinical note, hearing loss was not reported.  It was not until the September 2006 audiology progress note that hearing loss was mentioned.  The examiner went on to summarize The American College of Occupational and Environmental Medicine's research and findings related to hearing loss.  Based upon the clinical evidence and the research related to hearing loss, the examiner concluded that "it is less likely the Veteran's current hearing loss is service connected."  It was noted that the Veteran's hearing loss was a delayed onset, and the Institute of Medicine has concluded that noise induced hearing loss occurs immediately, and the Veteran in this case had delayed onset hearing loss.

The Board attaches significant probative value to this opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board recognizes that the Veteran has testified to suffering from hearing loss that was caused by his noise exposure in service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, while the Veteran is competent to offer this testimony, the Board does not find it to be as probative as the opinion of the competent medical examiner.  The medical examiner has expertise in the area of hearing loss and experience with diagnosis and evaluation of hearing loss.  This examiner has deemed the Veteran's hearing loss as definitively unrelated to any in-service noise exposure, a finding that is not lay observable.  The greater probative value is given to the medical opinion.

Service connection may also be granted on a presumptive basis for certain chronic disabilities, when they are manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Bilateral hearing loss (other organic diseases of the nervous system) is included in the listed chronic diseases.  See 38 C.F.R. § 3.309(a).  However, as noted above, there is no evidence of hearing loss until 2006, which is well outside the one year period following the Veteran's 1972 discharge from active service.  Thus, the presumption does not apply in this case.

Because the most probative evidence related to the etiology of the Veteran's hearing loss is negative, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  

The Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.

Tinnitus

The Veteran is also seeking to establish service connection for tinnitus.  As with hearing loss, the Board recognizes the existence of a current diagnosis of bilateral tinnitus.  See December 2008 VA examination report.  The question is again the etiology of this disability.

The Veteran's service treatment records were reviewed in full.  Tinnitus and/or ringing in the ears was not mentioned at any point from the date of her March 1971 entrance examination through and including her October 1972 separation examination.  The post-service treatment records were also reviewed.  In an August 1995, VA handwritten clinical notes show a negative report of tinnitus at the time the Veteran was being treated for pain in her right ear.  In her January 2005 claim, she reported having ringing in the ears that she believed was caused by her exposure to noise from guns, helicopters, etc., without ear protection.  A September 2006 VA audiology progress note shows that the Veteran reported having tinnitus for thirty years, which would date back to 1976, five years after her period of service.  At the time of her March 2008 Board hearing, she suggested that she has experienced the ringing in her ears since her time of service.  However, at the time of her December 2008 VA examination, the Veteran reported experiencing tinnitus for the prior ten years, since she "lost all her teeth."  The examiner concluded that it is less likely that the Veteran's tinnitus is service connected since its initial manifestation was many years following service.

In March 2009, the Veteran's representative suggested that the Veteran's tinnitus should be service connected because of her testimony that it began in service, and because it is the sort of lay observable condition that may warrant service connection based upon lay evidence.  However, the Board observes that a review of the entire body of evidence shows that the Veteran's account of the initial manifestation of tinnitus has varied greatly over the course of years.  She has suggested that the ringing began in service, five years following service, and ten years following service.

In July 2010, the VA examiner provided an addendum report based  upon a review of the claims folder.  The examiner again noted that entrance and separation examinations showed no signs of tinnitus, and that there was no mention of tinnitus/ringing in the ears on any of the service treatment records, or in the 1980 or 2004 claims.  It was not until the September 2006 note that clinical evidence of ringing in the ears appears.  The examiner also noted the Veteran's inconsistent reports as to the time she initially noticed a ringing in her ears.  Based upon this evidence and inconsistently reported history, the examiner concluded as follows:  "Given that the Veteran has offered conflicting statements about her tinnitus, from denying its presence in 1995, to reporting having it for 30 years in 2006, to reporting it beginning after general noise exposure from basic training without a seminal event, reporting it beginning after dental surgery in 2008, ... it is less likely that the Veteran's tinnitus is service connected."

The Board recognizes that the Veteran has testified to suffering from ringing in her ears that was caused by her noise exposure in service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

However, while the Veteran is competent to offer this testimony, the Board does not find it to be as probative as the VA examiner's opinion.  Moreover, the veteran did not consistently report the in-service manifestation of tinnitus.  Again, as a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).  In this case, the Veteran's reports of the initial manifestation of tinnitus were completely inconsistent, and a competent medical examiner has deemed her tinnitus as definitively unrelated to any in-service noise exposure, a finding that is not lay observable.

Because, therefore, the most probative evidence related to the etiology of the Veteran's tinnitus is negative and due to the inconsistent reports of the Veteran, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  

The Veteran's claim of entitlement to service connection for tinnitus must be denied.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
J. CONNOLLY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


